Citation Nr: 0515178	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-10 713	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a disability of the 
right knee and right hip. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability. 

4.  Entitlement to a compensable rating for residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD), denied 
the veteran's claim for service connection for disability of 
the right knee and hip, held that a previously denied claim 
for service connection for a left hip disorder had not been 
submitted, and denied the veteran's claim for a compensable 
rating for residuals of left knee trauma.  The veteran 
testified at a video conferencing hearing held before the 
undersigned in April 2005 in connection with the appeal.  A 
transcript of the hearing was prepared and is of record. 

At his April 2005 videoconferencing hearing, the veteran 
indicated that he wished to withdraw his appeal as to the 
issue of entitlement to service connection for PTSD.  That 
issue will be addressed below only to the extent necessary to 
effectuate its dismissal in light of the veteran's request 
that the appeal be withdrawn.  

The appeal as to the issue of entitlement to a compensable 
rating for the residuals of trauma to the left knee is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  




FINDINGS OF FACT

1.  Before the promulgation of a decision in the appeal as to 
the issue of entitlement to service connection for PTSD, the 
Board received notification that withdrawal of the appeal as 
to this issue is requested.  

2.  Disability of the right knee and hip, including 
osteoarthritis, was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in active military service, is not proximately due to or the 
result of a service-connected disability, and was not 
aggravated by a service-connected disability.  

3.  By a decision of November 1990, the Board denied service 
connection for a left hip disability.

4.  The evidence added to the record since November 1990, 
when viewed in the context of the entire record, is neither 
cumulative nor redundant and is of such significance that it 
must be considered in order to favorably decide the merits of 
the claim.  

5.  A disability of the left hip, including osteoarthritis, 
was not incurred in or aggravated by active military service, 
may not be presumed to have been incurred in active military 
service, is not proximately due to or the result of service-
connected disability, and was not aggravated by service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal 
by the veteran as to the issue of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7505(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  

2.  The criteria for the establishment of service connection 
for a disability of the right knee and right hip on a direct, 
presumptive or secondary basis, or as aggravated by a 
service-connected disorder, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310(a) (2004).  

3.  New and material evidence has been received, and the 
claim of service connection for a left hip disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect before August 29, 2001).  

4.  The criteria for the establishment of service connection 
for a left knee disability on a direct, presumptive or 
secondary basis, or as aggravated by a service-connected 
disorder, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5107, 7104 (West 2002), 38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in July 2003, which complied with the content requirements of 
a VCAA notice.  The July 2003 VCAA letter informed the 
veteran concerning the information and evidence necessary to 
substantiate his claims.  The letter explained to the veteran 
which information or evidence it needed from him and what he 
could do to help with the claim.  The RO informed the veteran 
that it would help him obtain private treatment records if he 
completed Release of Information forms that would enable the 
RO to obtain such records on his behalf.  Copies of the forms 
were enclosed.  The letter advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA - the veteran 
was advised that evidence which would substantiate his claim 
would include all competent evidence bearing upon the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  .  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini II since it was issued after the 
initial adjudication of the claim.  However, in Pelegrini II 
the United States Court of Appeals for Veterans Claims 
(Court) left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  First, the requisite notifications 
were ultimately provided to the veteran before the transfer 
and certification of the case to the Board, and the veteran 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  Thus, the 
veteran has clearly had a "meaningful opportunity to 
participate effectively" in the processing of his claims.  
Mayfield , Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the veteran.  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  A VA 
examination has been performed in connection with the 
veteran's claims and medical opinions have been obtained as 
to the service connection issues.  The Board is not aware of 
additional VA or private medical evidence that is not of 
record and for which reasonable procurement efforts have not 
been made.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


I.  Service connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss an appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The veteran has withdrawn his appeal for service connection 
for PTSD and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue and it is dismissed.  


II.  Service Connection for Disability of the Right Knee and 
Hip

The Merits of the Claim

The veteran contends that he has disability of the right hip 
and right knee that is a result of disability associated with 
a left knee injury in service, the residuals of which have 
been recognized as service connected.  He states that the 
pain in the right knee and hip did not begin at the time of 
the knee injury in service but had their onset about five 
years later.  He attributes their onset to having to favor 
his left leg due to a service-connected left knee disability.  

Having carefully considered the claim in light of the 
evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and that the appeal must be denied as to this 
issue.  

The law provides that service connection may be established 
for disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 2002).  If the disability 
is not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive, or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).  

The veteran's service medical records contain no reference to 
complaints or findings of abnormality of the right knee or 
right hip.  None were noted in the report of a VA examination 
performed in April 1980 in connection with the veteran's 
February 1980 claim for service connection for a left leg 
disability.  

VA outpatient treatment records show that in May 1995 the 
veteran complained of having had right knee pain for one 
year.  X-rays showed early osteoarthritic changes in the 
right hip.  Outpatient treatment records show that in March 
1999 the veteran reported that pain in the posterior right 
hip radiating to the knee had begun four to five years 
earlier and had increased over the years.  The right knee had 
begun hurting one year earlier.  X-rays showed minimal 
degenerative joint disease of the right hip.  

At an August 2000 VA examination the veteran complained of 
pain and swelling in the right knee and hip.  No abnormal 
objective findings of the right knee or hip were reported on 
examination.  On examination of the hip the veteran resisted 
all hip motion because of pain.  X-rays of the knees showed 
minimal degenerative changes consisting of mild narrowing 
that was consistent with his age.  No other abnormalities 
were noted.  X-rays also showed moderately severe 
osteoarthritis of the right hip.  The diagnosis as to the 
right knee was right knee pain with no objective findings on 
examination of the knee and no disability noted regarding the 
knee.  The diagnosis as to the right hip was moderately 
severe osteoarthritis.  The examiner expressed the conclusion 
that there was no direct relationship between the left knee 
injury in 1972 and the current condition of the veteran's 
knees and hips.

Service connection has been granted for residuals of 
traumatic injury to the left knee.  A noncompensable rating 
has been in effect since February 1980.

The record is devoid of any competent evidence of a medical 
nexus between the veteran's service (or a service-connected 
left knee injury residuals) and any current disability of a 
right knee and right hip.  The veteran does not contend, and 
the evidence does not suggest, that disability of either the 
right knee or the right hip was present during service or at 
separation.  Post service disability has been limited to 
osteoarthritic changes which were not documented before the 
mid 1990's at the earliest, more than 20 years after the 
veteran's separation from service.  Consequently, the record 
presents no basis for an award of service connection by 
direct incurrence or under the statutory one-year presumption 
of service incurrence that applies to various chronic 
diseases, including arthritis, which are shown to have been 
manifest to a degree of 10 percent or more within one year 
after separation from service.

With respect to secondary service connection, the law permits 
the granting of service connection on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The medical evidence of record documents the existence of 
osteoarthritic changes of the right knee and right hip but 
there is no medical evidence that would substantiate the 
veteran's contention that such disability is related to 
service-connected residuals of an injury to the left knee.  
To the contrary, the only evidence in the file that is 
relevant to the nexus question is a report of the August 2000 
VA examination, and that report is adverse to the veteran's 
claim.  The examiner expressed the opinion that it was less 
likely as not that current problems in the right knee and hip 
are related to pathology of the left knee.  

The examiner's opinion is entitled to substantial weight in 
deciding the veteran's claim.  The opinion is unambivalent, 
based on a review of the record and is not contradicted by 
other medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Reonal v. Brown, 5  Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The record is likewise devoid of medical evidence that would 
tend to substantiate the veteran's allegation that the onset 
of right hip and right knee symptoms is related to favoring 
the left leg due to the service-connected left knee injury 
residuals.  The manifestations of left knee impairment do not 
appear to be substantial, and there is no evidence of an 
altered gait associated with left knee disability.  To the 
extent that the veteran is relying on his own medical opinion 
that the right hip and left knee conditions are related to 
the left knee, that opinion is not entitled to probative 
weight because lay persons are not competent to offer medical 
opinions regarding medical matters such as diagnosis or the 
etiology of a disability.  The law is well established that 
where a claim involves issues of medical fact, medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus").  

Lastly, the law also provides for the granting of service 
connection for additional disability that is aggravated by a 
service-connected disability but was not proximately due to 
or the result of such disability.  See Allen, Id.  In this 
case, service connection has been in effect for many years 
for left knee injury residuals evaluated as noncompensably 
disabling, but there is no evidence to suggest that such 
injury residuals aggravated or in any way affected the 
clinical course of the osteoarthritic changes in the right 
knee or right hip.  In fact, the August 2000 opinion of the 
VA examiner supports a contrary conclusion.  

VA is bound by the applicable law under statute, regulations, 
and the precedential decisions of the appellate courts.  The 
law is now well-settled that the mere assertion by a claimant 
that a disorder was incurred or aggravated by military 
service is not a sufficient basis to grant a benefit 
requiring medical expertise.  Espiritu, supra; 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for disability of the right knee or right hip 
under any theory.  Where the preponderance of the evidence is 
against a claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


III.  Service Connection for Disability of the Left Hip

New and Material Evidence

In May 2001 the RO found that the veteran had not submitted 
new and material evidence that was sufficient to reopen the 
claim for service connection for disability of the left hip, 
and an appeal of that determination is before the Board.  
Regardless of the RO's finding, the Board is obligated by law 
in all cases to undertake a separate review, as the 
submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of an attempt to reopen a 
previously denied claim that is final.  Absent the submission 
of evidence that is sufficient to reopen the claim, the 
Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

An appeal for service connection for a left knee disability 
was denied by the Board in November 1990 and that decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  At the time of the 
November 1990 Board decision, the record contained the 
veteran's service medical records, which contained no 
reference to complaints or findings of a left hip disability.  
Service medical records before the Board showed that in March 
1972 a board measuring six feet by four feet had fallen on 
the veteran's left knee and that the joint was swollen and 
painful.  The knee was aspirated and the veteran was given 
limited duty profiles.  Neither records associated with the 
injury nor subsequent service medical records document 
complaints related to the left hip in service.  

The veteran underwent a VA examination in April 1980 in 
connection with his February 1980 original claim for service 
connection for a leg injury.  The claim contained no 
reference to the left hip.  The report of the April 1980 
examination showed no complaints or findings related to the 
left hip.  

Post service medical evidence relating to the left hip dates 
from September 1987, when the veteran complained of left hip 
pain and discomfort.  VA outpatient treatment records show 
that the veteran reported having sustained trauma to the left 
hip 10 years earlier and now complained of a history of left 
knee pain from the inguinal region along the buttock.  X-rays 
showed an area of radiolucency with sclerotic margins which 
was thought to represent a subcortical pit.  The X-ray 
findings were otherwise negative.  An examination of the left 
hip in November 1987 was negative.  The veteran was treated 
for chronic left hip pain.  

In testimony at a hearing at the RO in March 1990, the 
veteran described the circumstances of his left knee injury 
in service, stating that the fall of a telephone pole on his 
left knee had involved "crushed bone."  (Transcript, page 3).  
He stated that it had been discovered in 1987 that he had a 
hairline fracture of the left hip.  He denied having had any 
postservice accidents.  He stated that he had not noticed hip 
pain in service because his leg was so painful due to the 
injury and he was on crutches for about six months.  

The definition of new and material evidence has been amended, 
but the revision applies only to claims to reopen that were 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the veteran's claim was received 
before August 29, 2001, the Board must apply the law that was 
in effect when the claim was filed.  

Under the definition of new and material evidence that 
applies in this case, "new and material evidence" is 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in, connection with 
evidence previously assembled is so significant that it must 
be considered in order to, fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998), it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant, 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The additional evidence received since the November 1994 
decision includes additional VA outpatient treatment records.  
In a July 1998 entry, the veteran related that three to four 
years earlier he had had left hip pain from a "hairline 
fracture."  

Also of record is the report of a VA examination performed in 
August 2000, as described above.  There was pain with any 
motion of the left hip in the anterior and groin areas.  
X-rays showed mild osteoarthritis of the left hip.  The 
pertinent diagnosis was painful hip with mild osteoarthritis 
of the left hip.  The examiner expressed the medical opinion 
that there was no direct relationship between the left knee 
injury in 1972 and a current hip condition.

The report of the August 2000 VA examination bears directly 
and substantially upon the specific matter under 
consideration, that is, whether postservice left hip 
pathology was incurred in or aggravated by military service 
or is related to the service-connected left knee injury 
residuals.  Such evidence is neither cumulative nor 
redundant.  The report contains specific information 
regarding the nature of the underlying pathology that 
accounts for the veteran's complaints and includes a medical 
opinion by a medical professional as to the cause of the 
underlying condition.  The 1998 outpatient treatment entries, 
reviewed in conjunction with the August 2000 examination 
report, provide additional clarification as to the nature of 
the current disability.  Regardless of whether the new 
evidence, reviewed in conjunction with all of the evidence of 
record, is sufficient to warrant an allowance of service 
connection, such evidence helps to provide a more complete 
picture of the circumstances surrounding the nature of the 
veteran's disability and its etiology.  Hodge, Id.  

Accordingly, the Board finds that the evidence received since 
the prior denial of service connection for disability of the 
left hip is new and material evidence that is sufficient to 
reopen the claim.  

The Merits of the Claim

Upon reopening of the claim following receipt of new and 
material evidence and satisfying the duty to assist, the next 
step is to adjudicate the claim on its merits.  In general, 
the Board may not address an issue initially if there is a 
possibility that a veteran will be prejudiced by such review.  
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996) (where the Board 
determines that new and material evidence has been submitted 
to reopen a claim, the veteran must be asked, before the 
claim is reviewed on the merits, whether he objects to Board 
adjudication in the first instance, or, alternatively, the 
Board may make a decision on the merits of the claim without 
contacting the veteran if it explains why no prejudice will 
result from adjudicating the matter on the merits without 
remanding it first).  See also 38 C.F.R. § 20.903(c) (2004).  

In the circumstances of the present case, no prejudice to the 
veteran will result from adjudicating the merits of the issue 
of entitlement to service connection for disability of the 
left hip.  The veteran is clearly aware of the requirements 
of the law with regard to the merits of a claim for service 
connection, as evidenced by the fact that the arguments 
presented on appeal relate to the merits of the claim.  The 
only purpose for remanding the issue would be to accord the 
veteran an opportunity to present evidence and argument 
relating to the merits of the underlying service connection 
claim, as distinguished from the question of whether new and 
material evidence had been submitted.  Since the veteran has 
already argued the merits of the claim in full, no useful 
purpose would be served by further procedural development.  

While the veteran's assertions are presumed credible for the 
limited purpose of ascertaining whether new and material 
evidence has been received, the presumption of credibility 
does not extend beyond this predicate determination.  See 
generally Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993).  
The Board is then required to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In adjudicating the merits of the claim for service 
connection for disability of the left hip, the Board's 
analysis parallels that set forth above regarding the claim 
for service connection for disability of the right knee and 
hip.  No abnormality of the left hip was demonstrated during 
service or until many years after separation, and there is no 
evidentiary basis for the finding of a medical nexus between 
the postservice disability, ultimately determined to be mild 
osteoarthritis of the left hip, with military service or any 
event that occurred during military service.  It is relevant 
to note that when the first postservice complaints of left 
hip pain were documented in 1987, the veteran reported having 
sustained an injury 10 years earlier; that would have been 
several years after his separation from service.  The medical 
records contain no evidence of a hairline fracture 
demonstrated by X-rays.  The Board therefore finds that there 
is no basis for the granting of service connection on the 
basis of direct service incurrence or under the statutory 
presumption of service incurrence that applies to various 
disorders identified in the law, including arthritis.

Upon review of all of the evidence of record, the Board 
further finds that there is no basis in the record for the 
granting of secondary service connection for a left hip 
disability as a disorder that is proximately due to or the 
result of the service-connected left knee injury residuals.  
The only medical evidence of record relevant to the nexus 
question is the report of the August 2000 VA examination, and 
the opinion provided by the examiner at the time was that no 
hip disorder is related to the left knee injury.  The veteran 
has provided no medical evidence to contradict that opinion.  
The Board believes that the opinion of this examiner is 
entitled to receive decisive weight in deciding the present 
claim.  See Guerrieri, Owens, Reonal, Sklar, Id.  

The evidence of record in this case also precludes a finding 
that the service-connected residuals of a left knee injury 
have aggravated the veteran's left hip.  There are no 
specific findings in either treatment or examination records 
that implicate an impaired gait or any other abnormal 
findings that may be associated with a left knee disability 
as a cause of left knee pain or the development of 
osteoarthritis.  To the contrary, the only cause for 
osteoarthritis cited by a medical professional is age.  There 
is nothing in the record to suggest that the left knee 
disability has in any way affected the progression of 
osteoarthritis in the left knee.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
left hip disability was incurred in service or is in any way 
related to service or to the veteran's service-connected 
disability.  Where a preponderance of the evidence is against 
a claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The appeal for service connection for PTSD is dismissed.

Service connection for disability of the right knee and right 
hip is denied.

The claim for service connection for a left hip disability 
has been reopened by submission of new and material evidence, 
and to that extent the appeal as to this issue is allowed.  

Service connection for a left hip disability is denied.


REMAND

The Board finds that, for the reasons that follow, the 
veteran's appeal for a compensable rating for residuals of a 
left knee injury must be remanded to the RO for additional 
evidentiary development before the merits of the issue are 
reviewed by the Board.  

Service connection was granted in June 1980 for residuals of 
traumatic injury to the left knee and a noncompensable rating 
was assigned from the date of receipt of the veteran's 
original claim for service connection in February 1980.  

In connection with his most recent claim for a compensable 
rating for the left knee disability, the veteran testified at 
his April 2005 hearing that he received all of his medical 
treatment for his knee from VA and that his left knee had 
recently been examined on March 21, 2005.  No medical report 
associated with that examination is of record.  Pursuant to 
the VA duty to assist, such report must be requested and, if 
available, placed in the record on appeal.  The Board also 
notes that the most recent outpatient treatment records on 
file date from January 2003.  Any subsequent VA treatment 
records that are found to exist should likewise be obtained.  

There is nothing in the claims file to suggest that any 
examination of his left knee performed in March 2005 was 
requested by the RO in connection with the claim for 
increase; consequently, there is a likelihood that such 
examination was related to treatment for the knee.  If that 
is the case, it cannot be assumed that the examination 
elicited the full spectrum of findings required for the 
assignment of a disability rating for a knee disability under 
the VA rating schedule.  In particular, in view of complaints 
by the veteran at his hearing of persistent pain, the rating 
must be reviewed in light of the holding of the United States 
Court of Veterans' Claims (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), wherein it was held that, when a veteran 
alleges functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (2004), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Under 38 C.F.R. § 4.45 (2004) factors of 
joint disability include increased or limited motion, 
weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  

If it is found that the report of the May 2003 examination 
does not contain sufficient findings to permit an analysis of 
the veteran's potential entitlement to an increased rating 
under the DeLuca analysis, the RO should schedule an 
orthopedic evaluation for compensation purposes to ensure 
that the requisite findings are obtained.  

In view of the foregoing, the issue of entitlement to a 
compensable rating for residuals of a left knee injury is 
remanded to the RO for the following actions:

1.  The BVA AMC should obtain and place 
in the appellate record any documentation 
associated with an examination of the 
veteran's left knee at a VA facility in 
March 2005.  

2.  The BVA AMC should obtain and place 
in the appellate record all VA outpatient 
and hospital treatment records for the 
veteran dated since January 2003.  

3.  If a report relating to an 
examination of the veteran's left knee in 
March 2005 is obtained, the adequacy of 
such report for rating purposes 
consistent with the above discussion 
should be determined.  If the report is 
not adequate, the veteran should be 
scheduled for a special VA orthopedic 
examination to ascertain the current 
status of his service-connected left knee 
disability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  On the basis of current 
findings, a thorough review of the file, 
and any additional information obtained 
from the veteran, the examiner should 
respond to the following questions and 
provide a full statement of the basis for 
the conclusions reached:

(a)  Does the service-connected 
left knee disability result in 
weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?

(b)  To what extent does 
examination of the left knee 
show the following:  (1)  
Complaints of left knee pain 
which are visibly manifest on 
movement, (2)  the presence or 
absence and degree of muscle 
atrophy attributable to the 
service-connected disability, 
(3) the presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestation 
that would demonstrate disuse 
or functional impairment due to 
pain, and (5) pain or weakness 
that significantly limits 
functional ability during 
flareups or when the joint is 
used repeatedly over a period 
of time?

4.  After completion of the foregoing, 
the RO should review the issue of 
entitlement to a compensable rating for 
residuals of a left knee injury.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


